Citation Nr: 0518004	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-10 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to accrued 
benefits.  

(The matter of entitlement to service connection for the 
cause of the veteran's death is the subject of a separate 
decision also issued by the Board today.)



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which, in pertinent part, 
denied the appellant's claim for accrued benefits.  

The RO also notified the appellant in January 2002 that there 
was a stay on her claim dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
pending completion of VA rulemaking.  That issue is not in 
appellate status.


FINDING OF FACT

The veteran had no pending claims for VA benefits at the time 
of his death in September 2000.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) is applicable to the 
appellant's claim.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The RO denied the claim for entitlement to accrued benefits 
in January 2002.  The RO notified the appellant by letter in 
January 2002.  She elected to have a review by a Decision 
Review Officer (DRO).  The DRO reviewed the claim and issued 
a statement of the case to the appellant in July 2002, which 
included the provisions of the VCAA, listed the evidence 
which had been obtained and considered, and explained why the 
claim was denied.  

The appellant has been generally kept apprised of what she 
must show to prevail in her claim, what information and 
evidence she was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the Board finds that any 
development of the claim would serve no useful purpose since 
the law, not the facts, are dispositive of this issue.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  No other development is warranted in this case 
because the law, and not the evidence, is dispositive.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  In 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Factual Background.  The certificate of death reveals the 
veteran died on September [redacted], 2000.  Prior to his death the 
veteran filed a claim for service connection for pulmonary 
tuberculosis (PTB) in December 1981.  The RO denied that 
claim in an unappealed decision in May 1982.    

The veteran filed an application to reopen a claim for 
service connection for pulmonary tuberculosis in July 1986.  
The RO denied that application shortly thereafter, informing 
the veteran that the record continued to be devoid of a 
diagnosis of PTB by approved methods during the regulatory 
period.  There are no subsequent communications from the 
veteran.  

Relevant Laws and Regulations.  Periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereafter in this section and section 5122 of this title 
referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual be paid as follows:  (1) Upon the death of a 
person receiving an apportioned share of benefits payable to 
a veteran, all or any part of such benefits to the veteran or 
to any other dependent or dependents of the veteran, as may 
be determined by the Secretary; (2) Upon the death of a 
veteran, to the living person first listed below: (A) The 
veteran's spouse.  38 U.S.C.A. § 5121 (a)(2)(A) (West 2002).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2002).  

Analysis.  A review of the claims folder reveals the last 
communication of record from VA to the veteran was a letter 
dated in July 1986, which informed him that his application 
to reopen a claim for service connection for PTB had been 
denied.  As the veteran did not indicate disagreement with 
the July 1986 determination it became final.  38 C.F.R. 
§§ 3.104, 19.192 (1986).  

Although the appellant's claim for accrued benefits is 
separate from the claims of the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
claims of the veteran and, by statute, the appellant takes 
the veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  In this case the veteran's claim had been 
adjudicated by the RO and was not appealed.  The July 1986 
determination was a final judgment.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

Even though the appellant filed her claim for accrued 
benefits in a timely manner, the veteran did not have a claim 
for VA benefits pending at the time of his death in September 
2000.  Accordingly, there are no accrued benefits payable and 
the appellant's claim for entitlement to accrued benefits 
must be denied as a matter of law.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2002); Sabonis, supra.  









ORDER

Legal entitlement to accrued benefits is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

